DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 8/23/2022, with respect to the claims rejected under 35 USC §112 have been fully considered and are persuasive.  The prior rejection of claims under this section have been withdrawn. 
Applicant’s arguments with respect to claims rejected under 35 USC §102 and §103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Claims 8-10 are drawn to amended subject matter and are address in the claim rejection section below. 

Claim Objections
Claim 8 is objected to because of the following informalities: line 9 of claim 8 recites “ESA.” It is believed this recitation is a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB 128047 A to Cooke in view of US 4,858,340 A to Pasternak (hereinafter “Pasternak”). 
	For claim 8, Cooke discloses a shoe (fig. 1) comprising: 
an upper (2); 
an insole (1) comprising a body (body of 1) in turn comprising a lower surface (lower surface of 1), configured to be facing downwards when the insole is associated to the upper (fig. 1 and fig. 2), an upper surface configured to be facing upwards to abut (fig. 2), when the shoe has been completed, a user's foot, and a perimeter edge having a profile and thickness (edge and thickness of 1).
Cooke does not specifically disclose a bottom. However, Cooke does teach if desired, after being made in the manner described, the boot or shoe may have a clump sole or part sole attached to the underside of the sole in which case the edges of the upper and sole would not necessarily be cut or beveled away (page 2 of Cooke). Therefore, Cooke teaches embodiments with an additional or extra outsole attached to the shoe or boot. 
Attention is also directed to Pasternak teaching an analogous method of forming a shoe comprising a midsole 20, an insole 22, an outsole 18, and an upper 10 (see fig. 2 below). 

    PNG
    media_image1.png
    186
    399
    media_image1.png
    Greyscale

Specifically, Pasternak teaches the outsole comprises sidewalls 30 attached to the upper 10 by stitching 24 (see fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Cooke would be modified to comprise a bottom, in the form of an outsole, as taught by Pasternak, attached to the upper with a stitching for purposes of covering and sealing Cooke’s sole components and providing a resilient lower surface. 
Cooke, as modified by Pasternak above, teaches the bottom comprises a base (base of outsole) an edge of which extends vertically upwards to define a perimeter (upwardly extending side walls) abutment which delimits (fig. 2 above), in the bottom, a housing seat (cavity formed by outsole 18 and upwardly extending sidewalls) ESA, the upper and the insole being joined by means of a first seam so as to obtain an insole-upper unit (see fig. 2 of Cooke) and the insole upper unit being joined by a second seam to the bottom in order to obtain the shoe (see discussion above and the teachings of Pasternak), 
the insole having an incision that originates on the lower surface and that penetrates the thickness of the insole in an oblique direction so as to extend towards the perimeter edge (see fig. 2 of Cooke, specifically channel 3 extending in an oblique direction), the incision extending in a closed loop and flanking the perimeter edge (the boot or shoe is sewn all round at 5 through channel 3 to the exterior of the upper 2), the internal perimeter edge of the upper abutting against the perimeter edge of the insole so that the first seam is partly concealed in the incision (see fig. 2 of Cooke), the bottom covering and completely concealing the first seam and the incision, the second seam being disposed above the first seam (See discussion above and fig. 2 of Pasternak teaching the modification of Cooke, wherein the upwardly extending sidewalls of the modified Cooke would cover the first seam). 

For claim 9, the modified Cooke teaches the shoe of claim 8, wherein the first and second seam are looped respectively on the insole-upper unit and on the insole-upper unit and bottom assembly obtained following positioning of the insole-upper unit in the seat of the bottom (see discussion for claim 8 above). 

For claim 10, the modified Cooke teaches the shoe of claim 8, wherein the insole comprises a perpendicular flank that is solidly constrained to the lower face of the insole, is loop-closed and profiled in such a way as to follow the perimeter profile of the insole at a distance from the external edge of the insole, wherein the shoe comprises a movable insert positioned in the part internally delimited by the perpendicular flank, so as to be positioned between the corresponding lower face of the insole and the base of the bottom (Cooke teaches a connected upper and sole portion (see fig. 2 of Cooke), and specifically a flank (3) constrained to the lower face of the insole). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732           

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732